DISMISS; and Opinion Filed November 9, 2015.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00791-CV

                                 BILL MCINTYRE, Appellant

                                                V.

               ELY EDWARDS AND WILLIE RUTH EDWARDS, Appellees

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-03032

                             MEMORANDUM OPINION
                        Before Justices Lang-Miers, Brown, and Schenck
                                    Opinion by Justice Brown

       Although given more than an additional ninety days to pay the appellate filing fee and

provide written verification he has paid or made arrangements to pay for the clerk’s record,

appellant has done neither. In our order extending the time to pay the filing fee and provide the

requested verification, we cautioned appellant that failure to comply would result in dismissal of

the appeal without further notice. See TEX. R. APP. P. 37.3(b), 42.3(b),(c). Because appellant has

failed to comply, we dismiss the appeal. See id. 37.3(b), 42.3(b),(c).



                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE
150791F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

BILL MCINTYRE, Appellant                           On Appeal from the 44th Judicial District
                                                   Court, Dallas County, Texas
No. 05-15-00791-CV        V.                       Trial Court Cause No. DC-14-03032.
                                                   Opinion delivered by Justice Brown. Justices
ELY EDWARDS AND WILLIE RUTH                        Lang-Miers and Schenck participating.
EDWARDS, Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

         We ORDER appellees Ely Edwards and Willie Ruth Edwards recover their costs, if any,
of this appeal from appellant Bill McIntyre.


Judgment entered this 9th day of November, 2015.




                                             –2–